PER CURIAM.
The appellants, as plaintiffs, sued the seller, the purchaser, the selling broker and the selling real estate salesman for a claimed real estate commission. The amended complaint sought to hold the purchaser, the selling broker and the selling salesman on a charge of conspiracy with the seller to defraud the plaintiffs of their claimed commission. The complaint was dismissed as to all except the seller. We hold that there was no error in the dismissal because the complaint failed to state a cause of action under the rule set forth in Ocala Loan Co. v. Smith, Fla. App.1963, 155 So.2d 711, 716.
The second aspect of this appeal concerns the entry of a summary final judgment for the defendant-seller. It is appel*239lants’ contention that under the facts presented that they were entitled to a jury trial on the issue of whether they were the procuring cause of the sale. We hold that no such issue appears from the facts in this case and that the judgment must be affirmed under the rule stated in Judson v. Mobley, Fla.1953, 62 So.2d 730.
Affirmed.